Citation Nr: 0612400	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 1988, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2004.

The Board notes that the veteran was previously denied 
service connection for an acquired psychiatric disorder by 
the Board in May 1981.  He was also denied service connection 
for an acquired psychiatric disorder, to include PTSD, by a 
Board decision dated in May 1988.  The possibility of 
challenging those Board decisions on the basis of clear and 
unmistakable error (CUE) was discussed at the January 2004 
hearing.  In fact, the record was held open for 90 days to 
allow for the veteran, through his attorney, to submit the 
appropriate motion to challenge either decision, or both, on 
the basis of CUE.  No motion was submitted.

The veteran is reminded that if he wishes to challenge a 
final Board decision on the basis of CUE, the motion must be 
submitted in accordance with the regulations found at 
38 C.F.R. §§ 20.1400 - 20.1411 (2005).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for PTSD in a decision dated in May 1988; the 
veteran has not alleged CUE in the Board decision.  

2.  In a rating decision dated in June 1989, the RO 
established service connection for PTSD, effective August 1, 
1988.

3.  No communication was received from or on behalf of 
veteran after the Board's decision of May 1988 and before 
August 1, 1988.


CONCLUSION OF LAW

There is no basis for granting entitlement to service 
connection for PTSD prior to August 1, 1988.  38 U.S.C.A. § 
5110, (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 
3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran submitted his claim for an earlier effective date 
for entitlement to service connection for PTSD in June 1999.  
The veteran contends that he should be awarded service 
connection from May 26, 1970, his date of separation from 
service.  The veteran believes that he had PTSD at the time 
he was separated from service and that service connection is 
warranted from that time.

A review of the veteran's claims file shows that he was 
involved in receiving VA educational benefits for 
school/training from 1971 to 1975.  He submitted his original 
claim for VA disability compensation benefits, to include 
anxiety, in December 1979.

The veteran's claim for service connection for, inter alia, 
anxiety, was denied by the RO in July 1980.  The veteran 
perfected an appeal of the denial.  The Board denied the 
claim in May 1981.

The veteran submitted a claim for entitlement to service 
connection for a nervous disorder, to include PTSD in August 
1987.  The RO denied his claim in September 1987.  The 
veteran perfected an appeal of the denial.  The Board denied 
the veteran's claim for service connection for an acquired 
psychiatric disability, including PTSD, in a decision dated 
May 11, 1988.  A copy of the Board's decision was mailed to 
the veteran on that date.

(The veteran's claim for an increased evaluation for his 
service-connected hypothyroidism was remanded in May 1988.  
The case underwent further development at the RO and was 
returned to the Board.  The Board denied the veteran's claim 
for an increased evaluation in December 1988.)

The veteran wrote his congressional representative, 
Representative Jerry Huckaby in September 1988.  The veteran 
reported that he had filed for a VA disability over a year 
earlier and it was turned down.  He said that he was admitted 
to a VA facility for treatment of PTSD on August 1, 1988, and 
discharged from the facility on September 2, 1988.  He said 
that he had filed "for disability" with VA.  Representative 
Huckaby's letter with a copy of the veteran's correspondence 
was received by the RO on October 11, 1988.

There is a VA Form 21-4138, Statement in Support of Claim, 
submitted by the veteran and dated September 12, 1988.  The 
statement was addressed to the Board and concerned the 
veteran's pending claim for an increased evaluation for his 
service connected hypothyroidism and service connection for 
PTSD.  He reported that he had been an inpatient in a VA PTSD 
program from August 1, 1988, and wanted the records obtained.  
There is no date stamp to show receipt of the statement at 
the Board but it has a date stamp from the RO of October 11, 
1988.

The veteran submitted a VA Form 21-4138 that was received at 
the RO on January 4, 1989.  The veteran included a copy of 
the VA discharge summary that reported on his treatment at 
the VA hospital in Little Rock, Arkansas, from August 1, 
1988, to September 2, 1988.  The veteran said that he was 
submitting the evidence in support of his claim for service 
connection for PTSD.  The veteran also said that he was 
requesting "an earlier effective date of entitlement for 
service-connection" for PTSD from his initial claim from 
November 1979, which was referred to as anxiety at that time.  
He said that he felt he had suffered from PTSD from the date 
of his initial claim.  

The veteran wrote to Representative Huckaby in April 1989.  
He had received the Board's December 1988 decision regarding 
his hypothyroid evaluation.  He also said that he filed a 
claim for service connection for PTSD through the New Orleans 
RO in December 1988.  

The RO granted service connection for PTSD by way of a June 
1989 rating decision.  The effective date for service 
connection was established as August 1, 1988.  The decision 
assigned a temporary total rating under 38 C.F.R. § 4.29 
effective from August 1, 1988, through September 30, 1988; 
and a 10 percent rating from October 1, 1988.  Notice of the 
rating action was provided on July 3, 1989.  

The veteran did not express disagreement with the effective 
date for service connection determined by the June 1989 
rating decision.  The decision, as to that element, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).

The veteran filed a notice of disagreement in August 1989 as 
to the 10 percent evaluation assigned.  Additional medical 
evidence, to include a December 1989 VA examination report, 
was received, after which the RO, in a January 1990 rating 
decision, increased the assigned rating to 70 percent, 
effective from October 1, 1988.  

The veteran submitted evidence of his award of Supplemental 
Security Income (SSI) benefits in November 1989.  The award 
letter said that the veteran had submitted his claim in 
November 1988 based on an assertion that he became disabled 
in June 1988.  The Board notes that the award letter listed a 
number of significant physical impairments as well as PTSD.  

A March 1994 rating decision increased the assigned 
evaluation for the veteran's PTSD from 70 to 100 percent, 
effective from November 8, 1991.  In August 1994, the 
veteran, through his attorney, filed a notice of disagreement 
as to the effective date assigned for the 100 percent 
evaluation in the March 1994 rating decision.  The veteran 
contended that the 100 percent evaluation should be effective 
at least from 1988.

During the pendency of the appeal of the effective date for 
the 100 percent evaluation, a February 1998 rating decision 
assigned an effective date of August 1, 1988, for the 100 
percent evaluation for the veteran's PTSD.  The decision 
found CUE in a June 1990 rating decision in the denial of a 
total disability evaluation based on individual 
unemployability (TDIU).  

In June 1999, the veteran filed a claim for an effective date 
earlier than August 1, 1988, for the grant of service 
connection for PTSD, at the 100 percent rate.  The veteran 
claimed entitlement to service connection for PTSD at the 100 
percent rate, from May 26, 1970, the date of his separation 
from service.

The RO denied the veteran's claim in July 1999.  The rating 
decision noted that the veteran had been denied service 
connection by the Board in May 1988 and that new and material 
evidence was required to reopen his claim.  The RO said that 
the veteran reopened his claim on October 11, 1988, based on 
his hospitalization at the VA hospital on August 1, 1988.  
The RO said that service connection was granted in 1989 based 
on the receipt of an informal claim, the report of 
hospitalization.  The RO did not address the finality of the 
June 1989 rating decision with regard to the effective date.

The veteran expressed disagreement with the RO's decision.  
He perfected his appeal in March 2000.  At that time the 
veteran said that he was disabled prior to the grant of 
service connection.  He stated that he had PTSD in service 
and thereafter.  Accordingly, he should be granted service 
connection from his separation from service in May 1970.

The veteran testified at a hearing at the RO in June 2000 and 
before a different Veterans Law Judge in May 2001.  The 
veteran's testimony was essentially the same as to his 
contentions of why service connection should go back to May 
1970.  The Veterans Law Judge explained that the effective 
date was decided based on a prior denial by the Board and a 
reopened claim.  (Transcript p. 5).

The Board denied the veteran's claim in August 2001.  The 
denial was based on the facts that the veteran's claim for 
service connection for PTSD was denied by the Board in May 
1988 and that new and material evidence was required to 
reopen the claim.  The Board also noted that the veteran had 
failed to appeal the effective date for service connection 
established by the June 1989 rating decision.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In his 
appellant brief, the veteran said that he had PTSD, but did 
not know it as that, from the time he got out of service.  He 
maintained that his disability was manifest throughout the 18 
years between when he got out of service and when he was 
granted service connection.  

The August 2001 Board decision was vacated and the case 
remanded by the Court in January 2003.  The Order was based 
on a motion from the Secretary to vacate the decision and 
remand the case for VA to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), now codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The case was returned to the Board.  The veteran was notified 
that the Veterans Law Judge that held the hearing in May 2001 
was no longer at the Board.  The veteran was given an 
opportunity to have a new hearing before a different Veterans 
Law Judge.  The veteran responded that he wanted a new 
hearing in June 2003.  His case was remanded by the Board for 
that purpose in July 2003.

The veteran testified at a videoconference hearing in January 
2004.  His attorney was present and represented him at the 
hearing.  The veteran contended that he did not just wake up 
with PTSD in August 1988, that he had had symptoms of the 
disorder for a long time prior to August 1988.  The veteran 
said that his SSI award showed that he had been unable to 
work such that his SSI payment was based on a reduced amount 
of qualified quarters.  It was noted that there was a prior 
Board decision on the issue on appeal that was vacated 
because of passage of the VCAA.  The Veteran's Law Judge also 
commented that he did not "think that anybody would dispute 
the fact that you have got PTSD and it was due to the trauma 
in service."  He went on to say that " . . . you probably 
had PTSD ever since service.  But there are Regional Office 
decisions and Board of Veterans' Appeals decisions that 
became final."  It was explained that the Board was bound by 
those decision unless the veteran could show CUE in any of 
the prior decisions.  (Transcript p. 13).  The veteran 
responded that the dispute was based on paperwork and that he 
did not file.  He said that he did not understand to file and 
that he was later given drugs, by VA, for treatment that 
affected him.  

The veteran's attorney reviewed the prior decisions of 1981, 
1987, 1988, and 1989.  He noted that he had read 
"something" about a year or two years "when you are 
supposed to do stuff."  He said that the veteran did not 
have private counsel at the time.  He also wanted to presume 
and stipulate that the veteran had PTSD since service, and 
short of his filing a timely appeal, the veteran would be 
entitled to benefits [at an earlier date].  The attorney said 
that there were two issues involved, to a degree.  One, the 
veteran did not appeal correctly.  However, if it were 
confirmed that he did appeal correctly, then the decision 
would be how far back would service connection be considered.  
The attorney argued for equity in the handling of the 
veteran's case and said that was his strongest argument.  
(Transcript p. 22).  The Veterans Law Judge noted that the 
Board did not have jurisdiction to address equity issues.  
The history of the case was discussed and it was noted that a 
date earlier than the May 1988 Board decision could not be 
assigned absent CUE and that CUE had not been alleged.  It 
was not a question of the veteran having failed to appeal but 
the operation of the law that there was a final Board 
decision regarding service connection.  (Transcript pp. 24-
25).  

The Veterans Law Judge noted that there had been a lengthy 
discussion, off the record, that it would appear that the 
only way to grant the benefits sought would be if the veteran 
could show CUE in a prior decision.  It was agreed that the 
record would be kept open for 90 days to allow for the 
veteran to submit a motion for CUE in the Board decision of 
May 1981 and possibly the decision of May 1988.  The 
veteran's attorney confirmed the extent of the discussion and 
the avenue for possible relief.  

The veteran did not submit a motion to challenge either Board 
decision on the basis of CUE.  The veteran's attorney 
submitted a statement in August 2004.  The statement 
misstated several facts.  One was that the Board granted the 
veteran a 100 percent evaluation for PTSD in March 1998 when 
it was the RO.  Also, that the Veterans Law Judge said at the 
hearing in January 2004 that the veteran's condition was such 
that he would be entitled [to service connection], from a 
disability standpoint, from his date of release from service 
except that he would only be able to receive benefits 
beginning in 1979 when he first submitted a claim for 
benefits.  The statement acknowledged the prior Board 
decision of May 1988 and that the veteran submitted new 
evidence that was received on October 11, 1988.  The 
statement went on to say that the August 2001 Board decision 
denied the veteran's claim for an earlier effective date 
because the veteran did not submit a timely appeal.  It was 
argued that the veteran had continued to appeal his initial 
rating decision.  The attorney noted that the main objection 
was procedural and not factual.  The statement also noted 
that the August 2001 Board decision was vacated by the Court 
for failure to satisfy the notice requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, it was argued that the veteran should be 
granted service connection from May 1970, or, in the 
alternative, from December 1979.

The veteran's case was remanded to the RO to provide the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (2005).  The first remand was in July 2004 and the 
second was in March 2005.  The RO failed to provide the 
required notice in each case.  The first notice letter, dated 
in August 2004, addressed an increased evaluation claim.  The 
second notice letter, dated in April 2005, addressed a 
service connection claim.  

The veteran's attorney submitted a statement to the Board in 
May 2005.  The statement contained essentially the same 
arguments presented in the statement of August 2004.  The 
statement included a number of enclosures, to include the 
August 2004 and April 2005 VA letters to the veteran.  The 
attorney also stated that the veteran had provided VA with 
all of the necessary information concerning his appeal.  It 
was their contention that the matter was ready for a decision 
on the merits and that all procedural issues had been dealt 
with.  

The RO issued a supplemental statement of the case (SSOC) in 
December 2005.  The veteran's claim for an earlier effective 
date remained denied.  The SSOC also stated that there was no 
evidence of CUE in the May 1988 Board decision.

The veteran's attorney submitted additional statements in 
January and February 2006, respectively.  In each statement 
the attorney cited to the statement by the Veterans Law 
Judge, at the January 2004 hearing wherein he acknowledged 
the veteran's having PTSD and probably since service.  The 
attorney implied that this statement was dispositive in some 
way of the veteran's claim for an earlier effective date.  
The attorney again stated that all of the documentation 
necessary for a decision was of record and asked that a 
decision be made in the case.  

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2005).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 
(1993).

Rating issues are separate from service connection issues, 
and the effective date of an award for service connection is 
a separate issue from the effective date for an award of a 
specific rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Meeks v. West, 216 F.3d 1363, 1366 (Fed. Cir. 
2000) (noting that veteran conflated what were in fact two 
distinct issues, involving separate inquiries: the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is entitled).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2005).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Moreover, the Court, has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has held that equitable 
tolling could not be applied to provide an effective date 
earlier than that specifically provided by statute.  That is 
equitable tolling could not be used to award benefits prior 
to the date of claim where the statute required that awards 
be effective no earlier than the date of claim.  Andrews v. 
Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).

In this case, the evidence of record shows that the veteran 
applied for education and training benefits beginning in 1971 
and continuing into 1975.  Although the veteran may have had 
difficulties that he relates to his PTSD, during that time he 
was aware of VA benefits, and he applied for, and was granted 
such benefits, albeit not disability compensation.  

The veteran submitted an initial claim for disability 
compensation, to include service connection for anxiety that 
was received in December 1979.  The claim was denied by the 
RO and he appealed to the Board.  The veteran was represented 
by a national veterans service organization, however, he 
submitted his timely disagreement and appeal on his own.  The 
Board affirmed the denial of service connection in May 1981.  

The veteran submitted a claim for service connection for a 
nervous disorder, to include PTSD, in August 1987.  The claim 
was denied by the RO.  The veteran, again represented by the 
same national veterans service organization, submitted his 
own timely disagreement and appeal.  The Board denied service 
connection for PTSD in May 1988.  As there was no appeal to 
the Court available at that time the decision became final 
when it was issued.  The Court's jurisdiction depended on the 
filing of a notice of disagreement after November 18, 1988.

In light of the Board's decision, the veteran was left with 
only two means by which to overcome the finality of that 
decision:  (1) Reopening based on the presentation of new and 
material evidence or (2) CUE.  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc).  Of the two, only the 
latter could conceivably result in an effective date for the 
grant of service connection for PTSD prior to the Board's May 
1988 denial because it is well established that the effective 
date for an award based on a claim to reopen is the date of 
the claim to reopen.  38 U.S.C.A. §§ 5108, 5110(a); 38 C.F.R. 
§§ 3.156(a), 3.400(q), (r) (2005); see also Flash v. Brown, 8 
Vet. App. 332, 340 (1995), Leonard v. Principi, 17 Vet. App. 
447 (2004).  The instant appeal is not predicated upon CUE.

After the Board's May 1988 decision, the next information of 
record is the letter from Representative Huckaby that 
transmitted a letter from the veteran, to include the VA 
discharge summary that showed his being admitted on August 1, 
1988.  The congressman's letter, and attached evidence was 
received on October 11, 1988.  A fair reading of the 
veteran's letter to the congressman would be that the veteran 
submitted an informal claim for service connection for PTSD 
that was received on October 11, 1988.  See 38 C.F.R. § 
3.155(a).  There is no document of record, received after the 
May 1988 Board decision and dated earlier than October 11, 
1988, that can be construed as a claim for service connection 
for PTSD.

The congressman's letter was followed by the veteran's 
submission that was received on January 4, 1989, wherein he 
specifically sought service connection for PTSD based on the 
VA discharge summary.  

The RO granted service connection in June 1989.  The 
effective date was established as of August 1, 1988, based on 
the date of admittance to the VA hospital.  Notice of the 
rating action was provided on July 3, 1989.  The veteran 
expressed disagreement with the disability rating assigned 
but not with the effective date for the grant of service 
connection.  Thus the June 1989 rating decision became final 
as to the element of effective date for service connection.  

Although the RO has not relied on the finality of the June 
1989 rating decision, with respect to the effective date for 
service connection, the Board cannot ignore the legal effect 
of the decision.  However, notwithstanding the finality of 
the June 1989 rating decision, there is still no basis for 
finding that the veteran is entitled to an effective date 
earlier than August 1, 1988.

As noted, the May 1988 decision still stands as a prior final 
denial.  The earliest subsequent claim that can be determined 
from the record is the receipt of the letter from 
Representative Huckaby on October 11, 1988.  The RO 
acknowledged the date of the claim in their July 1999 rating 
decision although it appears they cited to the VA Form 21-
4138 that was received from the veteran on that date.

Despite the date of receipt of the claim, the RO still 
established service connection based on the VA 
hospitalization report.  While 38 C.F.R. § 3.157 does permit 
such reports to be taken as an informal claim, the report 
must relate to a disability where a claim for compensation 
has been allowed, or a claim for compensation disallowed 
because the disability was not compensable in degree.  See 
Sears, 16 Vet. App. at 249 (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established); see also Brannon, 
Lalonde, supra.  The veteran was not service connection for 
PTSD, or any type of nervous disorder as of August 1, 1988.  
Thus it appears he was granted an effective date earlier than 
that to which he was legally entitled.  

In reviewing the veteran's contentions, the Board finds that 
there was no claim for service connection filed within one 
year of the veteran's release from service in May 1970.  
Thus, there is no basis for the assignment of an effective 
date for service connection retroactive to May 1970.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The claim of 
December 1979, although not specifically for PTSD, was denied 
by the RO and that rating decision was subsumed by the Board 
decision of May 1981.  The Board's denial of service 
connection for PTSD in May 1988 is final as to all claims for 
service connection for PTSD which were pending at that time.  
A review of the claims file fails to reveal receipt of any 
communication after the final Board decision of May 1988 and 
earlier than August 1, 1988, that could be considered a claim 
and thus warrant assignment of an earlier effective date for 
service connection for PTSD.  Accordingly, the veteran's 
claim for an effective date earlier than August 1, 1988, for 
service connection for PTSD is denied.

Even if there were medical evidence now showing that the 
veteran has been disabled as a result of PTSD since his 
discharge from service, there would be no legal basis for the 
grant of service connection for PTSD based upon any claim 
filed prior to the May 1988 decision by the Board that denied 
entitlement to service connection for PTSD, in the absence of 
a showing that the Board's May 1988 decision contained CUE.  
The Board decision of May 1988 is final and precludes an 
earlier effective date, absent a successful CUE challenge.  
Inasmuch as the May 1988 decision is final as to all claims 
for service connection for PTSD pending at that time, the 
grant of service connection for PTSD based upon any 
subsequent claim could never be earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400(q)(1)(ii) and (r).  
In order for the veteran to be granted an effective date 
earlier than May 1988 he would have to assert and establish 
CUE in that final denial.  With a successful CUE claim, the 
effective date of the award would be the date of the claim 
which was denied in the decision that is found to have 
contained CUE.  See 38 C.F.R. § 3.105(a).

As to the requirement to provide notice of the 
information/evidence required to substantiate a claim for an 
earlier effective date under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, the Board notes that the veteran has not 
been afforded the proper notice in this case.  Although the 
case was remanded on two occasions to allow for the RO to 
provide such notice, the letters issued to the veteran failed 
to provide the appropriate notice.  However, such failure did 
not prejudice the veteran in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (Lack of 
prejudice may be established by demonstrating that a benefit 
could not possibly have been awarded as a matter a law).

The veteran, through is attorney, acknowledged the basis for 
the Court's vacating and remanding of the August 2001 Board 
decision.  A discussion of the posture of the case, and what 
was required to prevail, occurred during the hearing of 
January 2004.  Further, the veteran's attorney made several 
submissions wherein he said that the case turned on a 
procedural basis and not a factual one and that the veteran 
had submitted all the documentation that he had to support 
his claim.  

The facts in this case are not in dispute.  Rather, the 
veteran is essentially seeking an equitable remedy, a remedy 
not available to him at the Board.  The provision of notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 would not 
change the outcome in this case.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision . . . 
[t]he failure to carry out . . . required development under 
those circumstances is nonprejudicial error . . .).; see also 
Nelson, 18 Vet. App. at 410 (Where appellant lacked legal 
entitlement to an earlier effective date there was no need to 
address whether section 5103(a) notice was required and 
provided in the case).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran.  The veteran was afforded 
three hearings to provide additional evidence.  His claim was 
remanded by the Board on three occasions.  The veteran has 
not alleged that there is any outstanding evidence pertinent 
to his claim.  


ORDER

An effective date earlier than August 1, 1988, for a grant of 
service connection for PTSD is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


